Exhibit 99.1 Pro Forma Consolidated Financial Statement of CORONUS SOLAR INC. September 30, 2010 (Stated in US dollars) (Unaudited) Table of Contents Page Number Pro forma Consolidated Balance Sheet F-2 Notes to the Pro forma Consolidated Balance Sheet F-3 – F-4 F-1 CORONUS SOLAR INC. PRO FORMA CONSOLIDATED BALANCE SHEET SEPTEMBER 30, 2010 (Stated in US Dollars) (Unaudited) (LOOK FOR) PRO-FORMA ADJUSTMENTS PRO-FORMA ASSETS CURRENT Cash and cash equivalents $ (a) $ $ (b) Sales tax receivable Other receivable Prepaid expenses and deposit TOTAL CURRENT ASSETS LAND DEPOSIT (b) LAND AND EQUIPMENT (b) INTANGIBLE ASSET TOTAL ASSETS $ $ $ LIABILITIES CURRENT Accounts payable and accrued liabilities $ $ $ Loan from a shareholder TOTAL CURRENT LIABILITIES STOCKHOLDERS' DEFICIENCY SHARE CAPITAL (a) ADDITIONAL PAID IN CAPITAL ACCUMULATED OTHER COMPREHENSIVE LOSS DEFICIT, accumulated during the development stage TOTAL STOCKHOLDERS' DEFICIENCY TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ $ See accompanying Notes to the Unaudited Pro Forma Consolidated Balance Sheet F-2 CORONUS SOLAR INC. Notes to the Pro Forma Consolidated Balance Sheet September 30, 2010 (Stated in US dollars) (Unaudited) 1. BASIS OF PRESENTATION The accompanying unaudited pro forma consolidated balance sheet of Coronus Solar Inc. (the “Company”) has been prepared by management to give effect to the land acquisition (the “Acquisition”) and the related transactions as more fully described in Note 2 on the basis of the assumptions described in Note 3. The Acquisition has been accounted for as an acquisition of asset in the consolidated pro forma balance sheet. The unaudited pro forma consolidated balance sheet of the Company has been prepared from the unaudited balance sheet of the Company as at September 30, 2010. Certain information and footnote disclosure included in the above financial statements has been condensed or omitted in the pro forma consolidated balance sheet. It is suggested that the accompanying pro forma balance sheet should be read in conjunction with the related financial statements. The unaudited pro forma consolidated balance sheet has been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”), and should be read in conjunction with the foregoing financial statements and notes thereto. The unaudited pro forma consolidated balance sheet is not necessarily indicative of the financial position of the Company had the Acquisition and related transactions and other pro forma adjustments been effected on the dates indicated. Further, the unaudited pro forma consolidated balance sheet is not necessarily indicative of the financial position that may be obtained in the future. 2. LAND ACQUISITION On August 28, 2010, the Company's wholly-owned subsidiary, Coronus Energy Corp. (“Coronus”), entered into a Vacant Land Purchase Agreement to acquire a 30 acre parcel of vacant land, situated east of Twentynine Palms, in the County of San Bernardino, California, from Gary and Sylvia Wright (the “Acquisition”). The total purchase pricewas $32,000, all cash. A non-refundable deposit of $1,000 was paid and the balance was payable on November 30, 2010. On November 30, 2010, the balance payable was extended to December 29, 2010, in return for Coronus placing an additional $1,000, non-refundable deposit into escrow. On December 21, 2010, the balance payable was extended to January 21, 2011, in return for Coronus placing an additional $1,000, non-refundable deposit into escrow. On January 24, 2011, Coronus paid the balance of the $32,000 purchase price in cash, and thus completed the Acquisition. F-3 CORONUS SOLAR INC. Notes to the Pro Forma Consolidated Balance Sheet September 30, 2010 (Stated in US dollars) (Unaudited) 3. PRO FORMA ASSUMPTIONS The unaudited pro forma consolidated balance sheet incorporates the following pro forma assumptions: (a) The Company completed a private placement of 212,500 shares at a price of CAD$0.40 per share, for gross proceeds of CAD$85,000. Finder’s fees of CAD$7,500 were paid. (b) Payment of the outstanding balance payable for the land acquisition. (c) The Acquisition has been accounted for as an acquisition of asset on the pro forma consolidated balance sheet. 4. PRO FORMA ADJUSTMENTS The unaudited pro forma consolidated balance sheet includes the following adjustments: (a) The recording of the completion of the private placement equity financing for gross proceeds of CAD$85,000 through the issuance of 212,500 shares at CAD$0.40 per share, with finder’s fees of CAD$7,500, for net proceeds of CAD$77,500. (b) The recording of the payment of the outstanding balance payable for the land acquisition with related charges and the transfer of the land deposit to land and equipment. 5. SHARE CAPITAL Upon completion of the transactions assumed under Note 3, the share capital of Coronus is as follows: Authorized: Unlimited number of common shares without par value Issued and outstanding: Number of Note Shares Amount Opening balance $ Issued for cash on issuance of shares at CAD$0.40 per share, net 4(a) $ F-4
